    8:21-cv-00129-RFR-CRZ Doc # 9 Filed: 03/26/21 Page 1 of 1 - Page ID # 38




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

AUSABLE CAPITAL PARTNERS, LLC, a
Delaware limited liability company;
                                                                        8:21CV129
                         Plaintiff,
         vs.                                                              ORDER
SATI EXPORTS INDIA PRIVATE
LIMITED, a company formed under the
laws of India; SAMSARA SURFACES
LLC, a Georgia limited liability company;
ANIMESH JAISWAL, an individual; and
ALOK JAISWAL, an individual;
                         Defendants.

         This matter is before the court on the court's own motion pursuant to 28 U.S.C. ' 455(a),
which states: AAny . . . judge . . . of the United States shall disqualify himself in any proceeding
in which his impartiality might reasonably be questioned.@ Upon review of the complaint in the
above-designated case, the undersigned judge shall, and hereby does, recuse herself from the
above-designated case pursuant to 28 U.S.C. ' 455(a).
         The clerk shall refer the file to the Chief Judge for reassignment to a different magistrate
judge.
         Dated this 26th day of March, 2021.




                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
